Entered: August 24th, 2020
                             Case 19-24758      Doc 34    Filed 08/24/20      Page 1 of 1
Signed: August 24th, 2020

SO ORDERED
NO TIMELY OPPOSITION FILED.




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF MARYLAND
                                            at Baltimore
                                   In re:   Case No.: 19−24758 − NVA      Chapter: 13

Vanett Wagner
Debtor

                            ORDER CONVERTING FROM CHAPTER 13
                      TO A CASE UNDER CHAPTER 7 ON DEBTOR'S REQUEST

Upon consideration of the motion/application of the Debtor requesting conversion of this Chapter 13 case to a case
under Chapter 7 pursuant to 11 U.S.C. § 1307(a), it is, by the United States Bankruptcy Court for the District of
Maryland,

ORDERED, that this Chapter 13 is hereby converted to a case under Chapter 7 of the Bankruptcy Code; and

NOTICE is given to Debtor to comply with the requirements of Federal Bankruptcy Rule 1019.



cc:    Debtor
       Attorney for Debtor − J. Michael Broumas
       Case Trustee − Robert S. Thomas II
       U.S. Trustee

                                                   End of Order
13x03 (rev. 11/07/2005) − ecumberland
